Order giving leave to plaintiff in a divorce action to serve a supplemental complaint setting up facts alleged to have occurred since the action was brought and directing that the cause retain its place on the calendar without service of a new note of issue, affirmed, without costs. It appears that the defendant is already receiving thirty dollars per week alimony under a prior decree of separation; that she has substantial property interests; and that she has already been allowed a counsel fee of $200 in this action. Therefore, it was within the discretion of the court at Special Term not to impose additional terms in granting this order. If the supplemental complaint has been served, defendant has leave to serve answer thereto within ten days from the entry of the order herein. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.